The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 08-27-2020; claim(s) 1-20 is/are pending. This application was filed 08-27-2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 05-11-2021, have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.











USC § 101 Analysis
Claims 1-20 are directed to a technical solution associated with a data item such as file size, or access time, selecting a handling operation adequate for a handling request such as a storage request, pursuant to inferences corresponding to data characteristic model predictions associated with the data item gleaned from data from services such as databases interacting with the data item, as depicted in Applicant specification, at least ¶¶1-43, yielding improvements over legacy practices which are linked to employing handling heuristics such as LRU replacement policies or best-fit allocations or manually or technical-domain expensive-to-configure and program mechanisms, such as prefetch commands or non-temporal stores, which if utilized, may be deprecated or otherwise inaccurate or insufficiently robust due to dynamic changes of a computing environment, and directed to use cases such as static requests including storage requests, determining appropriate data distributions depending on use cases, for example employing a lognormal distribution queueing model1 2 in said cases. 
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco-Sanchez (US 8,560,618) in view of Zhong (US 2021/0303638) and further in view of Li (US 11,327,970).Regarding claim(s) 1, 19, Pacheco-Sanchez discloses: A computer-implemented method for using machine learning to handle data in a computing system with improved efficiency, the method comprising, A computing system configured for using machine learning to handle data with improved efficiency, the computing system comprising: 
one or more processors [12:4-63: one or more processors, one or more memories, and computer-readable instructions to perform operations]; and 
one or more memory devices, the one or more memory devices storing: a data characteristic prediction model comprising one or more machine-learned models; and computer-readable instructions that, when implemented, cause the one or more processors to perform operations; wherein the operations comprise 12:4-63: one or more processors, one or more memories, and computer-readable instructions to perform operations for operationalizing a queueing model, as depicted in 10:14-62]: 



obtaining, by a computing system comprising one or more computing devices, a handling request associated with a data item, the handling request instructing the computing system to perform a handling operation with the data item; [6:39-67: “handl[ing] requests … for content …”, based on a queueing model for maintaining a quality of service related to said requests; see also 10:14-62]

obtaining, by the computing system, a trace log comprising one or more distributed trace items, the one or more distributed trace items comprising data from each of one or more services interacting with the data item; [Claim 1: receiving a trace log]

providing, by the computing system, the trace log to a data characteristic prediction model comprising one or more machine-learned models; [6:39-67: employing a queueing model, a prediction model, as summarized in Claim 1]

in response to providing the trace log to the data characteristic prediction model, receiving, by the computing system, one or more data characteristic predictions associated with the data item; [3:14-27: “predict[ing] … future resource usage levels … including expected response times … and server utilization”] and




Regarding [a], [e], Pacheco-Sanchez does not explicitly disclose a handling request (i.e., including a storage request, consistent with Applicant specification, ¶¶21, 24), as disclosed by Li:
selecting, by the computing system, a handling operation of a plurality of candidate handling operations based at least in part on the one or more data characteristic predictions (i.e., selecting a storage request based on the time predicted); [“[D]etermin[ing] … [a]n execution time prediction model” for operations converted to a vector of feature values, as depicted in 23:6-50, a prediction model to determine a “predicted range of time” regarding a query, such as a “request for storage”, as depicted in 7:3-35, a storage request, a handling request]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a], [e] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]

Regarding [c], Pacheco-Sanchez does not explicitly disclose machine-learned models (i.e., including a transformer encoder model, consistent with Applicant specification, ¶¶47-50, 88), as disclosed by Zhong; [¶¶57, 60-61: employing a transformer encoder model involving averaging or otherwise aggregation of rows into a single vector, including a Bidirectional Encoder Representations from Transformers (BERT) model, storing key-values as keys to retrieve an embedding from a key-value store]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [c] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]
Regarding claim(s) 2, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Pacheco-Sanchez discloses: wherein the one or more data characteristic predictions comprise a distribution of a data characteristic (i.e., employing a queueing theory model comprising a lognormal distribution). [7:3-13: with mean and standard deviation, customary to normal distributions, an appropriate model for maintaining a quality of service as explained in 10:1-23]Regarding claim(s) 3, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 2. Pacheco-Sanchez discloses: wherein the distribution of the data characteristic comprises a lognormal distribution having a mean and a standard deviation (i.e., employing a queueing theory model comprising a lognormal distribution). [7:3-13: a lognormal distribution possessing a mean and standard deviation, as is customary to normal distributions] 
Regarding claim(s) 4, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1.  Li discloses: wherein the data characteristic prediction model comprises: 
a vector space model configured to map the one or more distributed trace items to a mapping in a vector space, the vector space comprising a plurality of neighbor vectors, the neighbor vectors based at least in part on training distributed trace items (i.e., converting to a vector of feature values associated with a handling request such as a storage request, consistent with Applicant specification, ¶¶21, 24, 26); [“[D]etermin[ing] … [a]n execution time prediction model” for operations converted to a vector of feature values, as depicted in 23:6-50, a prediction model to determine a “predicted range of time” regarding a query, such as a “request for storage”, a service, as depicted in 7:1-35, a storage request, a handling request, related to a “key value” which identifies the service] and 

a k-nearest neighbor model configured to select a nearest neighbor vector of the plurality of neighbor vectors based at least in part on the mapping (i.e., employing a k nearest neighbor, a supervised non-linear algorithm). [17:29-50: employing k nearest neighbor regarding an execution time prediction model for operations converted to a vector of feature values, as depicted in 23:6-50]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a]-[b] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]
Regarding claim(s) 5, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 4. Regarding [a], Zhong discloses an inverted index for optimally accessing keys of a key-value tokens; [¶73]. 
Zhong does not explicitly disclose, as disclosed by Li [a]: wherein the k-nearest neighbor model comprises an inverted index k-nearest neighbor model (i.e., employing a k-nearest algorithm). [17:29-50: employing k nearest neighbor regarding an execution time prediction model for operations converted to a vector of feature values, as depicted in 23:6-50]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]






Regarding claim(s) 6, 20, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Zhong discloses: The computing system of claim 19, wherein the data characteristic prediction model comprises: 
an embedding submodel configured to receive the one or more distributed trace items and produce, based on the one or more distributed trace items, an embedding table comprising one or more embeddings (i.e., having tables corresponding to rows); [¶59]

an encoder submodel configured to receive the one or more embeddings from the embedding table and produce, based at least in part on the one or more embeddings, a first encoded output (i.e., having an embedding model wherein one or more rows represented by indexes in a weight matrix); [¶53: having an output to an embedding layer for prediction, associated with an averaging layer, as depicted in ¶59]


an averaging layer configured to receive the first encoded output and produce, based at least in part on the first encoded output, an averaged output (i.e., employing entity embedding, for example, by averaging or aggregating rows into a vector); [¶59] and


one or more characteristic specific layers configured to receive the averaged output and produce, based at least in part on the averaged output, the one or more data characteristic predictions (i.e., including one or more prediction layers after the embedding layers to produce scores corresponding to predictions). [¶53]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a]-[d] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]
Regarding claim(s) 7, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 5. Zhong discloses [a]: wherein the data characteristic prediction model comprises: 
a character encoding submodel comprising one or more encoder submodels, the character encoding submodel configured to encode each character of a plurality of characters of the one or more distributed trace items as a one-hot encoding and provide the one-hot encodings to the embedding submodel (i.e., employing hot encoding transformer model).  [¶53]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]
Regarding claim(s) 8, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 5. Zhong discloses: wherein the encoder submodel comprises a multi-head self-attention machine-learned model (i.e., employing a transformer encoder model, consistent with Applicant specification, ¶¶97, 119). [¶¶53-54: employing a transformer encoding model]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]






Regarding claim(s) 9, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 5. Zhong discloses: wherein the encoder submodel comprises a transformer encoder submodel (i.e., employing a transformer encoder model, consistent with Applicant specification, ¶¶97, 119). [¶¶53-54: employing a transformer encoding model] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]
Regarding claim(s) 10, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Pacheco-Sanchez discloses: wherein the data characteristic prediction model comprises a distributed trace extraction submodel configured to receive the trace log and extract the one or more distributed trace items from the trace log. [Claim 1: receiving a trace log]



Regarding claim(s) 11, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Li discloses: wherein the handling request comprises a storage request. [“[D]etermin[ing] … [a]n execution time prediction model” for operations converted to a vector of feature values, as depicted in 23:6-50, a prediction model to determine a “predicted range of time” regarding a query, such as a “request for storage”, as depicted in 7:3-35, a storage request, a handling request]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a], [e] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]Regarding claim(s) 12, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Pacheco-Sanchez discloses: wherein the trace log comprises a distributed trace string (i.e., wherein a queueing model employs log traces). [10:14-67]




Regarding claim(s) 13, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Zhong discloses [a]: wherein the one or more distributed trace items comprise one or more key and value pairs (i.e., employing key values associated with a service level). [¶¶3, 61]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores. [¶¶2-3, 23]
Regarding claim(s) 14, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Pacheco-Sanchez discloses: wherein the one or more data characteristic predictions comprise a handling decision (i.e., wherein a handling decision associated with requests depends upon data characteristics such as inter-arrival time). [3:3-29: determining “future resource usage levels” or other predictions such as “expected performance” based on parameters such as an inter-arrival time]

Regarding claim(s) 15, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Pacheco-Sanchez discloses: wherein the one or more data characteristic predictions comprise at least one of an access interarrival time prediction, a file lifetime prediction, a final file size prediction, access frequency prediction, read/write fraction prediction, antagonistic workload prediction, or resource contention prediction (i.e., wherein parametrizing a queueing model is based upon at least an inter-arrival time). [Claims 1-8; see also 1:25-4:40]
Regarding claim(s) 16, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Li discloses [a]: wherein selecting the handling operation of the plurality of candidate handling operations based at least in part on the one or more data characteristic predictions comprises selecting a storage medium to store the data item from a plurality of candidate storage mediums (i.e., having a plurality of storage media choices associated with a request for storage). [“[D]etermin[ing] … [a]n execution time prediction model” for operations converted to a vector of feature values, as depicted in 23:6-50, a prediction model to determine a “predicted range of time” regarding a query, such as a “request for storage”, as depicted in 7:3-35, a storage request, a handling request, associated with key values and a plurality of storage choices including storage into options including “multiple collections”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]

Regarding claim(s) 17, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 1. Zhong discloses [a]: wherein the data characteristic prediction model is trained based at least in part on a loss function that models a likelihood that the data characteristic prediction was obtained from a distribution of training data (i.e., employing a loss function related to training data to update). [¶58]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Zhong. One of ordinary skill would have been so motivated to include said mechanism(s) to optimizing speed to meet latency limits stipulated by service level agreement for a service, and optimizing the relevance of key values employed in an embedding by matching machine-learning generated scores by employing a loss function to update parameter values of an embedding model. [¶¶2-3, 23, ¶58]







Regarding claim(s) 18, Pacheco-Sanchez-Zhong-Li as a combination discloses: The computer-implemented method of claim 17. Li discloses [a]: wherein the training data comprises one or more distributed trace items from one or more prior handling requests occurring prior to the handling request (i.e., employing training associated with data received before a request). [“[D]etermin[ing] … [a]n execution time prediction model” for operations converted to a vector of feature values, as depicted in 23:6-50, a prediction model to determine a “predicted range of time” regarding a query, such as a “request for storage”, as depicted in 7:3-35, a storage request, a handling request]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pacheco-Sanchez to include mechanism(s) [a] as taught by Li. One of ordinary skill would have been so motivated to include said mechanism(s) to determine optimal features pairs with execution time. [17:29-50]









Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1856
    1695
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            






    
        
            
        
            
        
            
    

    
        1 Hernández-Orallo, Elsevier, 2009, pp 2727-2739
        
        2 Kant, IEEE, 1999, pp 731-747